Citation Nr: 1456418	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to September 1997.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas.  


CONCLUSION OF LAW

Beginning September 29, 2007, the Veteran's PTSD meets the criteria for a rating of 70 percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent a letter to the Veteran in October 2008, prior to the initial adjudication of his claim in March 2009, that provided information as to what evidence was required to substantiate an increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, the duty to notify is satisfied.

VA also has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

All pertinent, identified medical records have been obtained.  The Veteran was afforded VA mental health examinations in October 2008 and January 2014 for his claim.  In this regard, the Board acknowledges the Veteran's contentions that his most recent examination was inadequate, as it failed to address several pertinent questions regarding his current disability level.  See Board Hearing Transcript (Tr.) at 3.  However, as detailed below, the Board is affording more probative weight to contemporaneous VA outpatient records demonstrating more severe social and occupational impairment than reflected in the January 2014 examination report to allow for assignment of a 70 percent rating for the entire appeal period.  The Board also notes the Veteran's assertion that his PTSD had worsened since his January 2014 examination.  Id. at 2.  However, there is no indication in the record that his currently assigned 70 percent rating is incorrect, or that there has been a material change in his disability since that examination.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  Accordingly, a new examination is not warranted at this time.

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing, and the record does not demonstrate otherwise.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board thus finds that the duty to assist is also satisfied.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under DC 9411, a 30 percent is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, (2007).  When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).
The Veteran filed his claim for an increased rating on September 29, 2008.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, namely September 29, 2007 to the present.

Based on all lay and medical evidence of record, the Board finds that the Veteran entitled to a rating of 70 percent, but no higher, for the entire appeal period.  Specifically, the Veteran's VA treatment records consistently show GAF scores in the 40s, which is reflective of serious symptoms or serious impairment in social, occupational or school functioning.  See records from November 26, 2007 (score of 45); July 1, 2008 (score of 45); July 28, 2008 (score of 45); January 7, 2009 (score of 45); March 24, 2009 (score of 45); April 21, 2009 (score of 45); July 24, 2009 (score of 46); April 19, 2010 (score of 44); December 16, 2010 (score of 43); March 22, 2011 (score of 43); August 7, 2012 (score of 48-50).  The Veteran has also testified that he has difficulty in adapting to stressful circumstances socially and at work, inasmuch as he isolates himself from co-workers.  In VA treatment records from August 2014, he stated that he is estranged from his spouse and has road rage problems, and he testified as to other outbursts reflective of impaired impulse control.  His spouse provided a statement in December 2013, where she discusses the Veteran's obsessive rituals and memory problems.  The Veteran also testified that he has no friends.  

The Board notes that the Veteran's VA examination in October 2008 provided a GAF score of 75, and that his January 2014 examination found mild or transient symptoms.  However, the Board gives greater probative weight to his treatment records inasmuch as they indicate consistent occupational and social impairment in most areas.  See 38 C.F.R. § 4.3.

As noted above, the next higher, 100 percent rating criteria contemplates total social and occupational impairment, which is clearly not shown.  The Veteran has been steadily employed since 2008, albeit in a job that requires little social interaction, and has not missed time from work as a result of his PTSD.  See Board Hearing Tr. at 10.  The record does not demonstrate any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, disorientation as to time or place, or memory loss of names of close relatives or the Veteran's own name.  Although the 
Veteran has testified that he sometimes goes without shaving, the preponderance of the evidence indicates that he is able to perform activities of daily living, to include maintenance of minimal personal hygiene.  While the Board acknowledges that the Veteran's PTSD is shown to result in significant social impairment, as the Veteran has reported he tends to avoid people and isolate and has detailed strained relationships with his spouse and daughter, the Board finds that this is already contemplated by the 70 percent rating assigned herein.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  It is noted that the symptoms listed in the rating criteria are demonstrative and not exhaustive; thus, the rating criteria actually consider many other psychiatric symptoms.  See Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 4.130 (2014).  Overall, the occupational and social impairment caused by the Veteran's PTSD, as described above, are accounted for by the rating criteria.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Specifically, as discussed above, the Veteran has the Veteran in this case has consistently demonstrated the ability to work fulltime, notwithstanding his acquired psychiatric disorder.  Moreover, he has not alleged, and the record has not otherwise shown, that this service-connected disability interferes with his social and occupational functioning so as to preclude substantially gainful employment.


ORDER

From September 29, 2007, a disability rating of 70 percent, but no higher, for PTSD is granted.  



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



